UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7467



MARC S. CASON, SR.,

                                              Plaintiff - Appellant,

          versus


M.D.P.S.C.S.; DIVISION OF CORRECTION; TERISITA
JACKSON, CMSII; R. THOMAS, CO II; R. WEEKS, CO
II; EMSA MEDICAL SERVICES; BARBARA PEACE, RN;
STEVE REYNOLDS, RN; DAPHNE GREEN, RN; KELLY,
Nurse Practitioner, and any other medical
staff responsible for the mistreatment and
negligence of the plaintiff,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
05-2400-CCB)


Submitted:   March 30, 2006                   Decided: April 6, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc S. Cason, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Marc S. Cason, Sr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Cason v.

MDPSCS, No. CA-05-2400-CCB (D. Md. Sept. 7, 2005).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -